DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.


Claim Rejections - 35 USC § 112

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5 recites “it executes” at line 2 and “it executes” at line 3. It is unclear what “it” refers to. 

 
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-11 are rejected under 35 U.S.C. 102 a1 as being anticipated by Hensel et al. (US 8,878,106).
 	Regarding claim 1, Hensel discloses “a method for controlling a toaster having a first heating element adapted to heat food arranged in a first heating compartment” (abstract. The first heating element can be one of top heating element), the method comprising: 
 	“executing a main heating program for heating of the food arranged in the first heating compartment” (col.12 at lines 48-67, i.e., programmed in to the microprocessor … the top elements begin to turn on and off, simultaneously, at a time interval ranging between 5 and 20 seconds. Col.12 at lines 44-67 teaches a second toast cycle 1605 … the duration of the second user initiated toasting cycle is determined by the oven’s microprocessor, in a predictive manner. This reduced power phase 1606 … the top elements being to turn on and off, simultaneously at a time interval ranging between 5 and 20 seconds. Fig.1 shows a first heating compartment (cavity of cooking chamber). Examiner interpreted that “the second user initiated toasting cycle 1605” is the main heating program. Examiner noted that the second user initiated cycle begins at 1605 and ends at “on and off cycles” (see fig.16 for details)), “the main heating program operating over a predetermined duration and comprising a succession of activations of the first heating element separated by respective deactivations of the first heating element” (col.12 at lines 48-67, i.e., programmed in to the microprocessor … the top elements begin to turn on and off, simultaneously, at a time interval ranging between 5 and 20 seconds. Examiner noted that the fig.16 shows the main heating program (i.e., a second toast cycle 1605) operating over a predetermined duration (i.e., temperature vs time graph)), “each at a predetermined time interval, wherein the activations of the heating element are carried out by providing power thereto to heat outer surfaces of the food arranged in the first heating compartment” (each of the on/off duration is at a predetermined time interval at 20 seconds, where the activations of the heating element are carried out by providing power thereto to heat outer surfaces of food arranged in the first heating compartment. Examiner noted that it is inherently and necessarily that electricity or power is supply to the electrical heating element in order to provide heat. It is also inherently and necessarily that the top heating element heats the food product so that the heating elements transfer heat from the outer surfaces of food product to inner portion of food product), and “the deactivations of the heating element are carried out by disconnecting power therefrom and are configured to allow propagation of heat from the outer surfaces of the food to innermost layers of the food without causing excessive drying or burning of that the outer surfaces of the food” (as explained in col.12 at lines 48-67. The heating element is configured to turn on and off to keep the oven center temperature below a threshold. It is inherently and necessarily that the heating is transmitted from outer surfaces of food item to innermost layers of food item. With respect to of claim language “without causing excessive drying or burning of that the outer surfaces of the food” is treated as functional language. In this case, by turning off the heating element during the deactivation period would keep the temperature below a threshold to prevent food product from overheating or excessive drying or burning).
 	Regarding claim 2, Hensel discloses “selectively executing a plurality of heating programs, said plurality of heating programs comprising said main heating program” (col.12, at lines 44-67 teaches a first heating program. Col.12 at lines 16-31 teaches a bake mode is a second heating program which allows the top and bottom elements cycle on and off together).
 	Regarding claim 3, Hensel discloses “said plurality of heating programs comprise: a first group of heating programs, in each one of which said at least one heating element is activated with substantial continuity for an entire duration of the respective one of the first group of heating programs” (col.9 at lines 41-62, i.e., one of first heating program can be roast mode such that at least one heating element can be turn on throughout the entire duration of heating (i.e., power is preferably delivered evenly to all of heating elements except for the top middle which is off. When the start button is pressed in the Roast mode, the oven preheats until the selected temperature has been reached). Another one of the first heating program can be pizza mode. Col.10 at lines 32-52, i.e., the user can select … using the time/load size dial … when in the pizza mode, the top middle element is off but other elements are on … the maximum cooking time allowed in the pizza mode is 40 minutes. This suggests that at least one heating element can be used for an entire heating duration such as 40 minutes); 
 	“a second group of heating programs, each one of which includes performing a plurality of activations, separated by respective deactivations, of the first heating element during the execution of the one of the second group of programs, said main heating program being one of the second group of heating programs” (col.12 at lines 16-67. As explained above, there are bake mode and toasting mode and each mode can be a heating program).
 	Regarding claim 4, Hensel discloses “receiving a selection of one heating program among said plurality of heating programs and executing the selected heating program” (col.5 at lines 55-60, i.e., rotation of the mode dial 513 changes the oven’s functionality and the selected mode is indicated by the moving arrow 505. This suggest that user can manually select the cooking programs or modes via the display 107 having vertical panel 108. See col.2 at lines 43-45).
 	Regarding claim 5, Hensel discloses “switching said toaster between a first operating condition, wherein it executes programs of said first group, and a second operating condition, wherein it executes programs of said second group” (col.5 at lines 55-60 (as explained in claim 4 above) and col.2 at lines 43-46 and col.12 at lines 48-51 explains the user interface as well as the programmable feature that allows a user to manually control or switch heating modes or programs).
 	Regarding claim 6, Hensel discloses “switching said toaster between the first operating condition and the second operating condition is in response to a user input received from a button included on the toaster and configured for switching said toaster from the first operating condition to the second operating condition” (col.5 at lines 55-60 (as explained in claim 4 above) and col.2 at lines 43-46 and col.12 at lines 48-51 explains the user interface as well as the programmable feature that allows a user to manually control or switch heating modes or programs. As explained in claim 5 above, the heating modes or programs can be controlled via the user interface).
 	Regarding claim 7, Hensel discloses “executing a selected one of the programs of the first group, when in the first operating condition, and a selected one of the programs of the second group, when in the second operating condition” (col.5 at lines 55-60, i.e., rotation of the mode dial 513 changes the oven’s functionality and the selected mode is indicated by the moving arrow 505 and col.2 at lines 43-46 and col.12 at lines 48-51 explains the user interface as well as the programmable feature that allows a user to manually control or switch heating modes or programs), “each according to a user selection received from an electromechanical selector included on the toaster” (col.5 at lines 55-60, i.e., rotation of the mode dial 513 changes the oven’s functionality and the selected mode is indicated by the moving arrow 505. Fig.5 shows a rotary type of electrical switch 513 that is considered as electromechanical selector).
 	Regarding claim 8, Hensel discloses “configuring the electromechanical selector to offer a plurality of options for the selection of said heating programs, wherein at least one of said options corresponds to a program of the first group when said toaster is in the first operating condition, or to a program of the second group when said toaster is in the second operating condition” (fig.5 shows the electromechanical selector 513 that can be used to select heating programs or modes such as a program of the first group or a program of the second group).
 	Regarding claim 9, Hensel discloses “defaulting to the first operating condition” (explained in above claims, user can manually control change program or setting to the first operating condition).
 	Regarding claim 10, Hensel discloses “indicating the selected one of the operating conditions to a user” (fig.5 shows the arrow 505 can be used to indicate the selected one of the operating conditions to a user).
 	Regarding claim 11, Hensel discloses “said user indicating the selected on of the operating conditions is carried out by controlling an interface on the toaster that comprises a plurality of indicating lights configured for indicating a selected one of the first and second operating conditions” (col.5 at lines 27-30 and 63-67 teaches a display 502 having indicator 505 having arrows require lighting in order indicate modes on a display).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (US 8,878,106).
 	Regarding claim 12, Hensel et al. teaches “said main heating program comprises a plurality of activations of the first heating element, each one of the plurality of activations having a duration of 5 seconds to 20 seconds to heat the food product without causing excessive drying or burning of the outer layers of the food, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds to allow propagation of heat from the outer layers to the inner layers, the main heating program ending by the first heating element remaining in a deactivated state after a predetermined number of successive activation and deactivations” (col.12 at lines 32-67, the top elements being to turn on and off, simultaneously, at a time interval ranging between 5 and 20 seconds so as to keep oven centre temperature below the second threshold. This suggest that the heating elements are turning on and off with a time interval which can be 20 seconds turn on and 20 seconds turn off to heat the food and during the deactivation period of heating will allow propagation of heat from the outer layers to the inner layers without causing excessive drying or burning of the outer layers of the food because excessive drying or burning. Examiner noted that the factors can prevent the food product having excessive drying or burning such as heating temperature, heating time, the size/amount of food product and temperature of food product (i.e., frozen food product) in the controlled heating environment to avoid excessive drying or burning of the outer layers of the food. Examiner noted that the heating elements remaining in a deactivated state after a predetermined number of successive activation and deactivations because it would be obvious the heating cycle or the cooking device turn off in order to retrieve food product).
 	Hensel et al. is silent regarding 40 seconds to 50 seconds for activations. 
 	However, it would have been obvious to adjust the activation duration to 40 seconds to 50 seconds because Hensel et al.’s oven the programmable. In addition, the purpose of applicant’s activation between 40-50 seconds is to prevent excessive burning or drying. In contrast, Hensel et al.’s heating period is less than 40-50 seconds during the activation period so that the less time of heating can also prevent excessive burning or drying (Hensel, col.12 at lines 62-67, i.e., the top elements begin to turn on and off, simultaneously, at a time interval ranging between 5 and 20 seconds so as to keep the oven centre temperature below the second threshold. In this way, overcooking the toast in a hot oven is prevented while still providing some degree of radiant energy to continue the bread toasting or colouration process). 


Response to Arguments
 	Applicant's arguments filed on 11/11/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “Advisory Action … col.12 at lines 27-31. Hensel also disclose a toast mode that does not disclose the implementation of separate, successive toast cycles … however, that, in accordance with the description in Hensel, the toast cycles are best understood as separate implementations of a heating program. In particular, Hensel describes the toast cycles as being separated by instances … during the interval between toast cycles, the toaster turns off but only turn on again after initiation of another toast cycle by the user …” on page 7-8 of remark.
 	In response, Col.12 at lines 44-67 of Hensel discuss about the toasting mode including a second initiate toasting cycle having on and off heating control so that the main hating program operating over a predetermined duration having on and off cycles. Examiner interpreted that “the second user initiated toasting cycle 1605” is the main heating program. Examiner also noted the second user-initiated cycle begins at 1605 and ends at “on and off cycles” (see fig.16 for details).
 	(2) Applicant argues “35 USC 112 …” on pages 9-10 of remark.
 	In response, the amendment to claims overcome prior rejections. 
 	(3) Applicant argues “35 USC 103 …” on pages 10-13 of remark.
 	In response, applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761